DETAILED ACTION
Regarding Claims 21-35. Cancelled.
Claim Objections
Previous objection is withdrawn in view of the Applicant’s amendment filed on 03/10/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites using a support vector machine to classify well data into microseismic event and noise event, but the original disclosure does not provide sufficient details as to how to perform said classification using the support vector machine, whereas the original disclosure only generally describes the support vector machine for classification. For example, the original disclosure does not describe how to find the weight vector and the bias to define the hyperplane so that the hyperplane separates the well data and maximizes the margin.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.       Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “support vector machine for classifying well data derived from a sensor at a well site or in a wellbore into a particular category from among a first category associated with a noise event and a second category associated with a microseismic event occurring in a subterranean formation through which the wellbore is formed,” are abstract ideas as they are directed to combination of human evaluation and mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
         In Step 2A, Prong two, the claims additionally recite “generating an image based on the sensor signal,” “the wellbore is for extracting hydrocarbons from a subterranean formation, the sensor is a geophone, the microseismic event includes forming a fracture in the subterranean formation, and the well data is associated with elastic waves generated by the microseismic event,” but said limitations are directed to insignificant data collection activity, recited at high level of generality. The claims additionally recite “processing device,” “store the well data in a first database based on the well data being classified into the first category, and store the well data in a second database based on the well data being classified into the second category,” but said limitations are directed to a general purpose computer and memory for processing the collected data and storing the resulting processed data. The claims do not improve the functioning of any machines and also do not improve any technology due to lack of details in regard the support vector machine to classify the well data into microseismic event and noise event both in the original disclosure and the claimed invention. In short, the claims do not recite sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “generating an image based on the sensor signal,” “the wellbore is for extracting hydrocarbons from a subterranean formation, the sensor is a geophone, the microseismic event includes forming a fracture in the subterranean formation, and the well data is associated with elastic waves generated by the microseismic event,” but said limitations are directed to data collection activity that is well-understood, routine and conventional, recited at high level of generality. The claims additionally recite “processing device,” “store the well data in a first database based on the well data being classified into the first category, and store the well data in a second database based on the well data being classified into the second category,” but said limitations are directed to a general purpose computer and memory for processing the collected data and storing the resulting processed data that is also well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Response to Arguments
Applicant's arguments filed with respect to 101 have been fully considered but they are not persuasive. 
         In Response, the Examiner respectfully disagrees. Foremost, the 101 eligibility analysis begins with the claimed language (see Synopsis vs Mentor Graphics, 120 USPQ2d 1473 839 F.3d 1138 (Fed. Cir. 2016), Id., at 1481 “The 101 inquiry must focus on the language of the Asserted Claims themselves.”), followed by identifying the focus or underlying invention (see Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 [103 USPQ2d 1425] (Fed. Cir. 2012), Id., at 1431-1432, “Subsequently, however, we explained in CyberSource Corp. v. Retail Decisions, Inc. that we look not just to the type of claim but also “to the underlying invention for patent-eligibility purposes.” 654 F.3d 1366, 1374 [99 USPQ2d 1690] (Fed. Cir. 2011). Looking at the claims in the instant application, the focus of the claimed invention is directed to classifying well data, an abstract idea. As had been discussed in the rejection, the focus of the claim is an abstract idea, as they use mathematical concept.
          Furthermore, note that the Supreme Court has emphatically rejected the idea that claims become patent eligible simply because they disclose a specific solution to a particular problem (Supreme Court, Alice Corp v CLS Bank Int’l, 110 USPQ 2d 1976 at 1985; DDR Holding, 773 F.3d at 1265)). In other words, just because the claims may be directed to specific abstract ideas for classifying well data, do not make the claims eligible under 35 USC 101. 
          Additionally, novelty of the algorithm itself, also does not help in overcoming the 101 rejection (see Flook, In Gottschalk vs Benson, Id., at 195, “we held that the discovery of a novel and useful mathematical formula may not be patented,” Indeed, the novelty of the mathematical algorithm is not a determining factor at all.”). This means that novelty or non-conventionality in the abstract idea will not be a determining factor. New abstract idea is still an abstract idea (see Synopsis, 839 F.3d 1138, 120 USPQ2d, 1473 (2016), Id., at 1483, “a claim for a new abstract idea is still an abstract idea. The search for a 101 inventive concept is thus distinct from demonstrating 102 novelty.”). Additionally, limiting the claims to the particular technological environment of geologic surveying without the abstract idea integrated into a practical application and without the additional elements amounting to significantly more, is insufficient to transform them into patent-eligible applications of the abstract ideas  (Flook established that limiting an abstract idea to one field of use or adding token post-solution components did not make the concept patentable” Bilski v. Kappos, 95 USPQ2d 1001, 1010 (U.S. 2010). 
          Having said that, the 101 Subject Matter Eligibility continues by examining the claims under the practical application and significantly more criteria in Step 2A, Prong two and Step 2B, respectively. Under these criteria, we note that the claim additionally recite limitations in regard to geophones, but said limitation is merely directed to insignificant data collection activity that is well-understood, routine and conventional. Additionally, the claims in the instant application with the recited geophones and processing device, the focus of the claims is not on such an improvement in geophones and processor as tools (as in Enfish), or focused on a specific asserted improvement in classifying well data in non-abstract way (or improvement in computer animation in non-abstract way, without animators able to do to same, as in McRo), but on certain independently abstract ideas that use those machines as tools. In other words, the claims do not improve the functioning of any machines and the Applicant is basically claiming the algorithm itself. Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer and sensor technology for gathering and analyzing the desired information. Unlike Thales 85- F.3d 1343, 121 USPQ2d 1898 (2017), Id., at 1898 (where the inertial sensors are used in non-conventional manner for measuring position and orientation), the claimed invention in the instant application uses geophones in a well-understood, routine and conventional way.
          Furthermore, the original disclosure and the claimed invention both do not disclose sufficient details as to how to classify well data using the support vector machine to prove improvement in technology. As had been stated above, the original disclosure does not disclose (as an example) how to define the hyperplane for classification by failing to provide any details as to how find the weight vector and the bias. Applicant is advised that in order to be eligible under the "improvement" criteria, both the original disclosure and the claims must reflect the improvement with sufficient details (see Intellectual Ventures vs Symantec, 838 F.3d 1307, 120 USPQ2d 1353, (CAFC 2016), TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017). As such, the claims do not integrate the abstract idea into a practical application and the additional elements do not provide significantly more than the abstract idea.
          In Summary, the claims in the instant application are directed to classifying well data without the abstract idea being integrated into a practical application and without significantly more. The claims do not provide sufficient evidence to show that it is more than a drafting effort to monopolize the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865